   Case 2:21-cr-00666-SRC Document 1 Filed 03/08/21 Page 1 of 4 PageID: 1




                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA              : CRIMINAL COMPLAINT
                                      :
       v.                             : Honorable Mark Falk
                                      :
DEREK SPIVEY                          : Mag. No. 21-16066
                                      :


       I, David Scanlon, the undersigned complainant being duly sworn, state
the following is true and correct to the best of my knowledge and belief:

                             SEE ATTACHMENT A

       I further state that I am a Task Force Officer with the Bureau of Alcohol,
Tobacco, Firearms, and Explosives, and that this complaint is based on the
following facts:

                             SEE ATTACHMENT B


                        ___________________________________________________
                        David Scanlon, Task Force Officer
                        Bureau of Alcohol, Tobacco, Firearms, and Explosives


Task Force Officer Scanlon attested to this Complaint
by telephone pursuant to F.R.C.P. 4.1(b)(2)(A)


03/08/2021                                 at    District of New Jersey
Date                                             County and State


HONORABLE MARK FALK                                 s/USMJ Mark Falk
                                                 _____________________________
UNITED STATES MAGISTRATE JUDGE                   Signature of Judicial Officer
   Case 2:21-cr-00666-SRC Document 1 Filed 03/08/21 Page 2 of 4 PageID: 2




                               ATTACHMENT A

       (Possession of a Firearm and Ammunition by a Convicted Felon)

      On or about March 2, 2021, in Hudson County, in the District of New
Jersey and elsewhere, the defendant,

                               DEREK SPIVEY,

knowing that he had previously been convicted of a crime punishable by
imprisonment for a term exceeding one year, did knowingly possess a firearm
in and affecting commerce, namely, a Smith & Wesson SD9VE 9 millimeter
handgun, bearing serial number FXL7227, with five rounds of G.F.L. 9
millimeter ammunition.

     In violation of Title 18, United States Code, Section 922(g)(1).
   Case 2:21-cr-00666-SRC Document 1 Filed 03/08/21 Page 3 of 4 PageID: 3




                               ATTACHMENT B

      I, David Scanlon, am a Task Force Officer with the Bureau of Alcohol,
Tobacco, Firearms, and Explosives. I am fully familiar with the facts set forth
herein based on my own investigation, my conversations with other law
enforcement officers, and my review of reports, documents, and photographs of
the evidence. Where statements of others are related herein, they are related in
substance and part. Because this Complaint is being submitted for a limited
purpose, I have not set forth each and every fact that I know concerning this
investigation. Where I assert that an event took place on a particular date, I
am asserting that it took place on or about the date alleged.

       1.    At approximately 11:14 p.m. on or about February 3, 2021, law
enforcement observed a green Ford Explorer SUV (the “SUV”) with tinted
windows traveling southbound on Broadway, in violation of Section 39:3-75.1
of the New Jersey Code of Criminal Justice. The driver did not utilize the
directional turn signal before making a right-hand turn onto West 48th Street,
in violation of Section 39:4-126 of the New Jersey Code of Criminal Justice.
Law enforcement observed the SUV pull over and abruptly stop in front of 18
West 48th Street, Bayonne, New Jersey, blocking the driveway of the residence.

       2.    Law enforcement then activated their emergency lights and sirens
and conducted a lawful motor vehicle stop. Two officers approached the SUV;
one approached the SUV on the driver’s side and the other approached the
SUV on the passenger side. Law enforcement asked the driver and sole
occupant of the vehicle for his driver’s license and vehicle documentation. The
driver, who was later identified as Derek Spivey (“SPIVEY”), told law
enforcement that he did not have his driver’s license and believed that his
driving privileges were currently suspended.

       3.   While illuminating a flashlight inside of the SUV, the officer on the
passenger side of the SUV observed a large bulge in SPIVEY’s front right-side
coat pocket and alerted the other officer to the same. SPIVEY was then ordered
out of the SUV. As SPIVEY exited the vehicle, the officer on the driver’s side
asked SPIVEY if he had anything on his person that he was not supposed to
have. SPIVEY stated in substance, “yes, I have a gun in my front right coat
pocket and a magazine in my left coat pocket.”

       4.   Law enforcement then frisked SPIVEY and recovered a black-
colored Smith & Wesson SD9VE 9 millimeter handgun, bearing serial number
FXL7227 (the “Firearm”), from his right coat pocket, and a silver-colored Smith
& Wesson magazine containing 5 rounds of G.F.L. 9 millimeter ammunition
(the “Ammunition”).
   Case 2:21-cr-00666-SRC Document 1 Filed 03/08/21 Page 4 of 4 PageID: 4




      5.    The Firearm and the Ammunition were manufactured outside the
State of New Jersey, and thus necessarily traveled in interstate commerce prior
to March 2, 2021.

      6.     On or about June 7, 2010, SPIVEY was convicted in the Superior
Court of New Jersey, Hudson County, of being a certain person not to have a
weapon, in violation of Section 2C:39-7A of the New Jersey Code of Criminal
Justice, a crime punishable by imprisonment for a term exceeding one year.
